Notice/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                         of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 1-3, 7, and 8 are allowable. Claims 4-6 and 9-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between invention Groups I and II and among Species 1-16, as set forth in the Office action mailed on December 14, 2020, is hereby withdrawn and Claims 4-6 and 9-12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Pertinent Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
3.	US 2014/0349223 A1 discloses an actinic-ray- or radiation-sensitive resin composition including a compound that when exposed to actinic rays or radiation, generates any of acids of general formula (I).

5.	US 2016/0090355 A1 discloses a sulfonium salt of formula (0-1). US 2016/0090355 A1 also discloses a resist composition comprising the sulfonium salt as PAG exhibits a very high resolution when processed by EB and EUV lithography. A pattern with minimal LER is obtainable.

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
7.	In an onium salt compound of comprising an SO3- bonded to a first aromatic ring structure, which is in turn bonded, via a linking moiety, a second aromatic ring structure, the prior art does not teach or suggest either bridged cyclic structures or only hydrocarbon moieties bonded to either the first or second aromatic ring structure.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737